              Case 2:18-cv-00167-cr Document 32 Filed 02/11/19 Page 1 of 1



                                      NOTICE OF HEARING




                    UNITED STATES DISTRICT COURT
                                        FOR THE
                                  DISTRICT OF VERMONT


American Cable Association, et al.,

         v.                                          Case No. 2:18-cv-167

Philip B. Scott, et al.



TAKE NOTICE that the above-entitled case has been scheduled at 10:00 a.m., on, Thursday,
April 11, 2019, in Burlington, Vermont, before Honorable Christina Reiss, District Judge, for a
hearing on Motions to Dismiss and Partially Consented to Motion to Stay or Phase Discovery
and for Summary Judgment (docs. 24, 28).

Location: 542                                       JEFFREY S. EATON, Clerk
                                                    By: /s/ Jennifer B. Ruddy
                                                    Deputy Clerk
                                                    2/11/2019



TO:

Adam Tuetken, Esq.                                  The court has allotted two (2) hours for this
Brendan Crimmins, Esq.                              hearing. Please contact the court if you
David Pocius, Esq.                                  anticipate your hearing will exceed the time
Jeffrey Lamken, Esq.                                allotted.
Matthew Brill, Esq.
Matthew Murchison, Esq.
Rachel May, Esq.
Scott Angstreich, Esq.

David Boyd, AAG

Court Reporter
